Citation Nr: 0523061	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to September 13, 2000 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision, the RO 
denied entitlement to service connection for PTSD.  

2.  An application for compensation or pension was received 
on July 14, 2000 wherein the reported disabilities included 
"mental disorder, depression."  

3.  An application to reopen a claim for entitlement to 
service connection for PTSD was received on September 13, 
2000.

4.  In an unappealed May 2001 rating decision, the RO denied 
entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 13, 
2000, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted service connection for PTSD.  Accordingly, this 
issue represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

With regard to the instant case, the Board finds that a June 
2002 notice letter (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate a claim for service connection for PTSD; (2) 
informed the claimant about the information and evidence that 
VA would seek to provide; (3) informed the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requested or told the claimant to provide 
any evidence in the claimant's possession that pertained to 
the claim.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  Adequate 38 U.S.C. 
§ 5103(a) notice was provided as to the May 2002 claim for 
service connection for PTSD, and as such, the claim currently 
on appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).  

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran maintains that the 
effective date of his grant of service connection for PTSD 
should be prior to September 13, 2000.  The veteran has not 
identified any additional available evidence for 
consideration in his appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

History

By rating action in October 2003, the veteran was granted 
service connection for PTSD, effective from September 13, 
2000.  The veteran asserts that he first applied for service 
connection for PTSD in 1989 and that he should therefore be 
granted service connection from the date of his first claim.

The record reveals that it was in November 1991 when the VA 
first received from the veteran a claim for service 
connection for PTSD.  By rating action in September 1992, the 
RO denied the veteran's claim for service connection for 
PTSD.  The veteran did not appeal that decision.

An August 1992 VA examination report reveals a diagnosis of 
PTSD.

An application for compensation or pension was received on 
July 14, 2000.  His reported disabilities included "mental 
disorder/depression."

The veteran again submitted a claim for service connection 
for PTSD on September 13, 2000.  The RO denied the veteran's 
claim in a May 2001 rating decision.  The RO sent a letter to 
the veteran in May 2001 informing him of the denial, 
providing him a copy of the May 2001 rating action, and 
informing him of his appellate rights.  The veteran did not 
appeal that decision.

No further correspondence was received from the veteran until 
May 2, 2002.  On May 2, 2002, the RO received a letter from 
the veteran in which he requested that his claim for service 
connection for PTSD be reopened.  The RO granted the 
veteran's reopened claim by the October 2003 rating action on 
appeal.  The RO assigned the veteran an effective date of 
September 13, 2000 for the grant of service connection for 
PTSD.

As noted above, the veteran was notified of the May 2001 
rating decision that same month and did not submit a notice 
of disagreement, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

In this case, pursuant to the veteran's May 2, 2002 request, 
the RO reopened the veteran's claim for service connection 
for PTSD based on new and material evidence.  When new and 
material evidence is received after final disallowance of a 
claim, the effective date of an award of service connection 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  
In this case, the date of receipt of claim, is later than the 
date entitlement arose.  Accordingly, the regulations do not 
provide for assigning an effective date prior to May 2, 2002, 
the date of receipt of the reopened claim.  Accordingly, an 
effective date earlier than September 13, 2000, for a grant 
of service connection for PTSD, is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



ORDER

The claim for an effective date earlier than September 13, 
2000, for a grant of service connection PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


